DETAILED ACTION
1.	This communication is in response to the Amendments and Arguments filed on 9/12/2022. Claims 21-40 are pending and have been examined. Claims 1-20 are cancelled.
Response to Amendments and Arguments
2.	 Applicant's arguments with respect to claim rejections under 35 USC 103 have been fully considered, but they are not persuasive. In particular, the applicant argues that the references do not teach “receive .. request data to associate a rule with a user account ..” In response, the examiner respectfully disagrees. 
Note that in a previous interview, the examiner had made two requests to the applicant: (1) Clarify "associate a rule with a user account” where in the previous Office action, "rule" is interpreted as voice command for action (which is taught by Sarin) and "user account" is interpreted as user ID for registering user's devices (which is taught by Harrang); and (2) Improve part of claim 21 writing which is unclear - "receive request data .. first data … a word that, when identified from audio data that represents user speech .. receive, from a first device associated with the user account, the audio data; determine, based at least in part on analysis of the audio data, that the word is associated with the audio data; and send .. directive data to the first device .." However, for this round of examination, no amendments were made. 
As such, while during the interview, the applicant’s representative was unable to provide sufficiently clear explanation of the operational flow, no answers to the examiner’s two requests are considered necessary. The 35 USC 103 rejections will be maintained (see next section), but the examiner will provide as much detailed and clear rationale as possible as the ground for the next examination.

				Claim Rejections - 35 USC § 103
3.	Claims 21-34, 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sarin, et al. (US 20130124207; hereinafter SARIN) in view of Harrang, et al. (US 20100031299; hereinafter HARRANG).
As per claim 21, SARIN (Title: Voice-controlled camera operations) discloses “A system comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors (SARIN, [0020], memory, computer; [0041], a graphical user interface (GUI) for a voice-controlled image-capture application), cause the one or more processors to: receive, based at least in part on user input to a graphical user interface, [ request data to associate a rule with a user account ]; store first data indicating the rule in a data store, the first data specifying a word that, when identified from audio data that represents user speech, causes performance of an action; receive, from [ a first device associated with the user account ], the audio data; determine, based at least in part on analysis of the audio data, that the word is associated with the audio data; and send, based at least in part on determining that the word is associated with the audio data, directive data to the first device to cause the performance of the action (SARIN, [Abstract], a user's voice (e.g., a word or phrase) is converted to audio input data by the computing device, which then compares (e.g., using an audio matching algorithm) the audio input data <read on recorded/stored first data> to an expected voice command <read on rules such as applicable to a device for action, where ‘rules’ is subject to the broadest reasonable interpretation> associated with an image capture application .. activates an image capture application and captures one or more digital images based on a received voice command <read on executing a directive to perform an action based on the rule>).”  
 SARIN does not explicitly disclose “receive .. request data to associate a rule with a user account .. a first device associated with the user account ..” However, the feature is taught by HARRANG (Title: Systems and methods for device dependent media content delivery in a local area network).
  In the same field of endeavor, HARRANG teaches: [0041] “the user may register each of their media playback devices (e.g., any of the television device, the multi-function media playback device, the home stereo unit, the personal desktop computer, the wireless laptop computer, the digital assistant (PDA) device, or the automobile having seatback video player devices ..) through a media content delivery interface, such that both the MCP server and the relay device will recognize every possible target destination device” where “register” reads on associating each device with the user’s account, to be controlled for action based on the rule (or voice command) as request data, e.g., play music on my mobile phone.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of HARRANG in the system taught by SARIN, to specifically provide a mechanism for a user to register personal devices, under the user’s account, for automatic control of the operation of selected devices for any action.
As per claim 22 (dependent on claim 21), SARIN in view of HARRANG further discloses “wherein the first data specifies multiple actions including the action, and wherein sending the directive data causes performance of the multiple actions (SARIN, [Abstract], compares (e.g., using an audio matching algorithm) the audio input data <read on first data> to an expected voice command .. activates an image capture application and captures one or more digital images based on a received voice command <where captures one or more digital images read on multiple actions>).”  
As per claim 23 (dependent on claim 22), SARIN in view of HARRANG further discloses “wherein the first data specifies a sequence in which the multiple actions are to be performed, and wherein sending the directive data causes the performance of the multiple actions in the sequence (SARIN, [Abstract], activates an image capture application and captures one or more digital images based on a received voice command <where captures one or more digital images read on a sequence of actions. Also see Claim 21 for directive data>).”  
As per claim 24 (dependent on claim 21), SARIN in view of HARRANG further discloses “wherein the first data specifies that the action is to be performed at a second device associated with the user account, wherein the directive data includes an identifier of the second device, and wherein sending the directive data causes the first device to send a command to the second device instructing the second device to perform the action (SARIN, [0045], Voice commands <read on first data> can be used for invoking or controlling functionality; [0038], Command events can cause the image capture engine <read on camera as the second device> to invoke image capture operations; HARRANG, [0046], the device identification section 904 may have an electronic serial number field <read on identifier for the second device> where a user register their device).”   
As per claim 25 (dependent on claim 24), SARIN in view of HARRANG further discloses “wherein the performance of the action causes a state of the second device to change (SARIN, [0038], Command events can cause the image capture engine <read on camera as the second device> to invoke image capture operations <read on a state change, which is subject to the broadest reasonable interpretation>).”   
As per claim 26 (dependent on claim 21), SARIN in view of HARRANG further discloses “wherein the performance of the action comprises outputting audio via a speaker of the first device (SARIN, [0036], FIG. 3, the device OS 350 includes components for .. generating voice output for a speaker; [0039], The rendering engine 318 can also provide output commands to the device OS 350 for output over a speaker or headphones. The exact operations performed as part of the rendering depend on implementation).”
Claims 27-29, 30, 31, 33 (similar in scope to claims 21-23, 21, 24, 25) are rejected under the same rationale as applied above for claims 21-23, 21, 24, 25.
As per claim 32 (dependent on claim 31), SARIN in view of HARRANG further discloses “wherein the second device is collocated in an environment with the first device (HARRANG, [0043], FIG. 6 illustrates a flow diagram of locally initiated media content distribution process <where locally reads on collocated which can be broadly interpreted>).”
As per claim 34 (dependent on claim 30), SARIN in view of HARRANG further discloses “wherein the performance of the operation comprises outputting content via a display of the first device (SARIN, [0036], FIG. 3, the device OS 350 includes components for rendering (e.g., rendering visual output to a display ..); [0039], The rendering engine 318 can provide output commands for the rendered view to the device OS 350 for output on a display .. The exact operations performed as part of the rendering depend on implementation).”
Claims 38-40 (similar in scope to claims 22-24) are rejected under the same rationale as applied above for claims 22-24.
4.	Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over SARIN in view of HARRANG, and further in view of Christensen, et al. (US 20140109152; hereinafter CHRISTENSEN).
As per claim 35, SARIN in view of HARRANG (see Claim 21) discloses “A method comprising: receiving, based at least in part on user input to a graphical user interface, request data to associate a rule with a user account; storing first data indicating the rule in a data store, the first data specifying an operation that is to be performed [ upon an occurrence of an event ]; determining that the event has occurred; and Lee &Hayes*4 of 7sending, based at least in part on the determining that the event has occurred, directive data to a first device associated with the user account to cause performance of the operation (see Claim 21 rejections).”
SARIN in view of HARRANG does not explicitly disclose “upon an occurrence of an event ..” However, the feature is taught by CHRISTENSEN (Title: Systems and methods for scheduling interactive media and events).
  In the same field of endeavor, CHRISTENSEN teaches: [0021] “devices that stores a record of the timing for an alert about a future event, monitors the passage of time to determine if the timing for the alert has occurred and when the timing for the alert has occurred, notifies the user using visual, aural and/or other sensory means and interacts with any other devices associated with the scheduled event such as digital video recorders, security systems, lights, media players or the like” and [0032] “At the appropriate time, the electronic calendar system may notify the user of the scheduled broadcast and/or event.” 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of CHRISTENSEN in the system taught by SARIN and HARRANG, to provide time-based event detection for controlling the operation of other devices.
 As per claim 36 (dependent on claim 35), SARIN in view of HARRANG and further in view of CHRISTENSEN further discloses “receiving event data from the first device, wherein the determining that the event has occurred is based at least in part on an analysis of the event data (CHRISTENSEN, [0021], devices that stores a record <read on event data> of the timing for an alert about a future event; [0032], At the appropriate time, the electronic calendar system may notify the user of the scheduled broadcast and/or event).” 
As per claim 37 (dependent on claim 35), SARIN in view of HARRANG and further in view of CHRISTENSEN further discloses “wherein the first data specifies a time, the method further comprising determining that a current time corresponds to the time, and wherein the determining that the event has occurred is based at least in part on the determining that the current time corresponds to the time (CHRISTENSEN, [0021], devices that stores a record of the timing for an alert about a future event, monitors the passage of time to determine if the timing for the alert has occurred and when the timing for the alert has occurred, notifies the user using visual, aural and/or other sensory means and interacts with any other devices associated with the scheduled event such as digital video recorders, security systems, lights, media players or the like).”
Conclusion
5.	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:30-5:00). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		11/22/2022Primary Examiner, Art Unit 2659